 



Exhibit 10.2
EXECUTION COPY
VOTING AGREEMENT
     VOTING AGREEMENT, dated as of May 7, 2008 (this “Agreement”), by and among
Sprint Nextel Corporation, a Kansas corporation (“Sprint”), Clearwire
Corporation, a Delaware corporation (the “Company”), Comcast Corporation, a
Pennsylvania corporation, Time Warner Cable Inc., a Delaware corporation, Bright
House Networks, LLC, a Delaware limited liability company, and Google Inc., a
Delaware corporation (each of Comcast Corporation, Time Warner Cable Inc.,
Bright House Networks, LLC and Google Inc. a “Strategic Investor” and
collectively the “Strategic Investors”) and Intel Corporation, a Delaware
corporation (“Intel Parent”), Intel Capital Corporation, a Delaware corporation
(“Intel”) and Intel Capital (Cayman) Corporation, a Cayman Islands company
(“Intel Cayman”, and each of Intel and Intel Cayman, a “Stockholder” and
collectively, “Stockholder”).
RECITALS
     A. Intel is the record owner, and, together with Intel Parent, the
beneficial owner (as such term is defined in Rule 13d-3 promulgated under the
Exchange Act) and is entitled to dispose of and to vote the number of shares of
Class A common stock, par value $.0001 per share (“Class A Common Stock”), and
Class B common stock, par value $.0001 per share (“Class B Common Stock”), of
the Company and Intel Cayman is the record owner and, together with Intel
Parent, the beneficial owner and is entitled to dispose of and to vote the
number of shares of Class A Common Stock of the Company, each as set forth
opposite such Stockholder’s name on Schedule A to this Agreement (the “Subject
Shares”).
     B. Concurrently with the execution and delivery of this Agreement, the
Company, Sprint, Intel Parent and the Strategic Investors are entering into a
Transaction Agreement and Plan of Merger (as amended from time to time, the
“Transaction Agreement”) pursuant to which the parties to the Transaction
Agreement will perform their obligations thereunder in accordance with the terms
set forth therein.
     C. As a condition to entering into the Transaction Agreement, Sprint and
the Strategic Investors have required that Stockholders enter into this
Agreement, and Stockholders desire to enter into this Agreement to induce Sprint
and the Strategic Investors to enter into the Transaction Agreement.
     D. Capitalized terms used but not defined in this Agreement have the
meaning ascribed to them in the Transaction Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained in this
Agreement, the parties to this Agreement, intending to be legally bound, agree
as follows:

 



--------------------------------------------------------------------------------



 



1. Stockholder Representations and Warranties.
     Each Stockholder represents and warrants to the other parties as follows:
     (a) Authority. Stockholder is duly organized, validly existing and in good
standing under the laws of the state of its organization. Stockholder has all
requisite power and authority to execute and deliver this Agreement and to
perform the obligations to be performed by Stockholder under this Agreement.
This Agreement has been duly executed and delivered by Stockholder and
constitutes a valid and binding obligation of Stockholder enforceable against
Stockholder in accordance with its terms, subject to the Bankruptcy Exception.
     (b) No Conflicts.
          (i) Except for compliance with the HSR Act and appropriate filings by
Stockholder under the Exchange Act no filing by Stockholder with any
governmental body or authority, and no authorization, consent or approval of any
other Person is necessary for the execution of this Agreement by Stockholder or
the performance by Stockholder of the transactions contemplated by this
Agreement,
          (ii) none of the execution and delivery of this Agreement by
Stockholder, the performance by Stockholder of its obligations under this
Agreement or compliance by Stockholder with any of the provisions of this
Agreement will
               (A) constitute a breach of the organizational documents of
Stockholder,
               (B) result in a violation or breach of or a default under (with
or without notice or lapse of time, or both) any contract, trust agreement, loan
or credit agreement, note, bond, mortgage, indenture, lease, permit, agreement
or other instrument to which Stockholder is a party or by which Stockholder or
any of its Subject Shares or assets may be bound, or
               (C) violate any order, writ, injunction, decree, judgment,
statute, rule or regulation applicable to Stockholder and in existence as of the
date hereof, and
          (iii) no consent, approval, order, authorization or permit of, or
registration, declaration or filing with or notification to, any Governmental
Authority or any other Person is required by or with respect to Stockholder in
connection with the execution and delivery of this Agreement by Stockholder or
the performance by Stockholder of Stockholder’s obligations hereunder, except
for (A) the filing with the SEC of any Schedules 13D or 13G or amendments to
Schedules 13D or 13G and filings under Section 16 of the Exchange Act as may be
required in connection with this Agreement and the transactions contemplated
hereby and (B) such consents, approvals, orders, authorizations, permits or
filings the failure of which to be obtained or made would not have a material
adverse effect on Stockholder’s ability to perform its obligations hereunder.
     (c) Subject Shares. Schedule A sets forth, opposite Stockholder’s name, the
number of Subject Shares over which Stockholder has record or beneficial
ownership (including shared beneficial ownership) as of the date of this
Agreement. Except as may be noted on Schedule A,

2



--------------------------------------------------------------------------------



 



as of the date of this Agreement, Stockholder is the record or beneficial owner
of the Subject Shares denoted as being owned by Stockholder on Schedule A and
shares the power to vote and dispose of those Subject Shares with Intel Parent.
Other than such Subject Shares or as contemplated by the Transaction Agreement,
Stockholder does not own beneficially or of record any Clearwire Capital Stock
or any interest therein. Stockholder has good and valid title to the Subject
Shares denoted as being owned by Stockholder on Schedule A, free and clear of
any and all pledges, mortgages, liens, charges, proxies, voting agreements,
encumbrances, adverse claims, options, security interests and demands of any
nature or kind whatsoever, other than those created by this Agreement, the
Transaction Agreement and the Voting Agreement by and among the Company, Eagle
River Holdings, LLC, Intel and Intel Cayman entered into August 29, 2006.
     (d) Reliance. Stockholder acknowledges and agrees that Sprint, the Company
and the Strategic Investors are entering into the Transaction Agreement in part
in reliance upon Stockholder’s execution, delivery and performance of this
Agreement.
     (e) Litigation. As of the date of this Agreement, there is no action,
proceeding or investigation pending or, to the Knowledge of Stockholder,
threatened against Stockholder that questions the validity of this Agreement or
the performance by Stockholder of its obligations under this Agreement.
2. Stockholder Covenants.
     (a) Until the termination of this Agreement in accordance with Section 4,
each Stockholder, in its capacity as a stockholder of the Company, agrees that,
at the Clearwire Stockholder Meeting or at any adjournment, postponement or
continuation of the Clearwire Stockholder Meeting or in connection with any
written consent or other vote of the Company’s stockholders with respect to the
Transactions is sought, each Stockholder will vote in favor of the approval of
the Transactions a number of its Subject Shares owned as of the record date with
respect to such Clearwire Stockholder Meeting (or the date that any written
consent is executed by Stockholder) (the “Record Date”) representing the
Allocated Percentage (as defined below) of the total voting power as of the
Record Date of all of its Subject Shares owned as of the Record Date; provided
that each Stockholder shall be obligated under this Agreement to vote its
Subject Shares owned as of the Record Date in favor of or otherwise consent to
or approve the Transactions only if in connection with such Clearwire
Stockholder Meeting or written consent, an Independent Majority (as defined
below) has voted in favor of or consented to or approved the Transactions; and
provided, further, that each Stockholder shall be obligated under this Agreement
to vote its Subject Shares against or otherwise refrain from consenting to or
approving of the Transactions only if in connection with such Clearwire
Stockholder Meeting or written consent, an Independent Majority (as defined
below) has voted against or has not consented to or has not approved the
Transactions.
     (b) The “Allocated Percentage” means the percentage determined by dividing
(i) the number of votes cast in favor of the approval of the Merger and the
approval and adoption of the Transaction Agreement by (ii) the total number of
votes cast in those matters (excluding for the purposes of this calculation all
abstentions, votes cast by Stockholder and any of its affiliates, votes cast by
Eagle River Holdings, LLC and any of its affiliates and votes cast by any
director

3



--------------------------------------------------------------------------------



 



or executive officer of the Company (as specified in Item 401 of Regulation S-K
of the Securities Act)). “Independent Majority” shall mean a majority of the
votes cast at the applicable Clearwire Stockholder Meeting or shares voted
pursuant to a written consent (excluding for the purposes of this calculation
all abstentions, votes cast by a Stockholder and any of it affiliates, votes
cast by Eagle River Holdings, LLC and any of its affiliates and votes cast by
any director or executive officer of the Company (as specified in Item 401 of
Regulation S-K of the Securities Act)).
     (c) Any vote subject to this Agreement will be cast or consent will be
given in accordance with the procedures relating to that vote so as to ensure
that it is duly counted for purposes of determining that a quorum is present and
for purposes of recording the results of that vote or consent. Notwithstanding
the foregoing, no Stockholder shall have an obligation to execute any written
consent in lieu of a meeting with respect thereto for the purpose of the
approval and adoption of the Transaction Agreement and the terms thereof unless
the Company shall have requested that such approval and adoption be effected
through the execution of such written consent. Stockholder agrees not to enter
into any agreement or commitment with any Person the effect of which would be
prevent Stockholder from performing its obligations under this Agreement. Except
as expressly set forth in this Agreement, each Stockholder may vote the Subject
Shares in its discretion on all matters submitted for the vote of stockholders
of the Company or in connection with any written consent of the Company’s
stockholders.
     (d) Each Stockholder may transfer any Subject Shares without restriction.
     (e) Each Stockholder further agrees not to commit or agree to take any of
the foregoing actions or take any action that would have the effect of
preventing, impeding, interfering with or adversely affecting its ability to
perform its obligations under this Agreement.
     (f) Each Stockholder agrees it will not, nor will such Stockholder permit
any Affiliate controlled by Stockholder to, nor will Stockholder act in concert
with or permit any such Affiliate to act in concert with any Person to make, or
in any manner participate in, directly or indirectly, a “solicitation” (as such
term is used in the rules of the SEC) of proxies or powers of attorney or
similar rights to vote, or seek to advise or influence any Person with respect
to the voting of, any shares of Clearwire Capital Stock to cause stockholders of
the Company not to vote to approve and adopt the Transaction Agreement. Each
Stockholder agrees it will not, and will direct any investment banker, attorney,
agent or other adviser or representative of the Stockholder not to, directly or
indirectly, through any officer, director, agent or otherwise, enter into,
solicit, initiate, conduct or continue any discussions or negotiations with, or
knowingly encourage or respond to any inquiries or proposals by, or provide any
information related thereto to, any Person, other than the parties to the
Transactions. Notwithstanding the foregoing or any other provision of this
Agreement, (A) nothing shall prevent a Stockholder from complying with its
disclosure obligations under applicable U.S. securities laws, (B) Section 2 of
this Agreement is subject in all respects to Section 3 below, and (C) in the
event the Company furnishes information to or enters into discussions or
negotiations with a Person, as and to the extent permitted pursuant to
Section 10.4(b) of the Transaction Agreement, Stockholder shall be permitted to
furnish information and engage in discussions and negotiations with such Person
as and to the same extent that the Company is permitted to take such actions.
Stockholder hereby represents that, as of the date hereof, it is not engaged in
discussions or negotiations with any

4



--------------------------------------------------------------------------------



 



party other than the parties to the Transaction Agreement with respect to the
matters set forth in the Transaction Agreement.
     (g) So long as the Transaction Agreement has not been terminated, each
Stockholder hereby irrevocably elects, upon the satisfaction of the conditions
set forth in Section 2.1 of the Transaction Agreement, to convert each share of
its Class B Stock into one share of Class A Stock in accordance with Article IV,
Section 1(d)(i) of the Fourth Amended and Restated Certificate of Incorporation
of the Company, and each Stockholder agrees to execute any documentation
required to effect such conversion. If the Transaction Agreement is terminated,
the election in this Section 2(g) shall be null and void.
     (h) Intel Parent, in its capacity as a Person with shared voting and
dispositive power of the Subject Shares of each Stockholder, covenants and
agrees that it will take no action contrary to the obligations of Stockholder
set forth herein.
3. Stockholder Capacity. No Person who owns, directly or indirectly, any Capital
Stock of Stockholder or any director or officer of Stockholder, in each case,
who is or becomes during the term of this Agreement a director or officer of the
Company will be deemed to make any agreement or understanding in this Agreement
in that Person’s capacity as a director or officer of the Company. Each
Stockholder is entering into this Agreement solely in its capacity as the record
holder or beneficial owner of its Subject Shares, and nothing in this Agreement
will limit or affect any actions taken by any Person who owns, directly or
indirectly, any Capital Stock of such Stockholder or any director or officer of
such Stockholder in his or her capacity as a director or officer of the Company.
Without limiting the generality of the foregoing, Sprint and the Strategic
Investors each acknowledge that David Perlmutter is a member of the Board of
Directors of the Company and is also affiliated with the Stockholders and Intel
Parent, and that the foregoing person in his capacity as a member of the Board
of Directors of Company may, in the exercise of his fiduciary duties, take
actions that would violate this Agreement if such actions were taken by a
Stockholder. Sprint and the Strategic Investors each agree that no such action
taken in such individual’s capacity as a member of the Board of Directors of
Company will be deemed a violation of this Agreement.
4. Termination. This Agreement will terminate
          (i) on the earliest of:
               (A) the approval and adoption of the Transaction Agreement at the
Clearwire Stockholder Meeting,
               (B) provided that the Clearwire Stockholder Meeting will have
concluded, the failure of the stockholders of the Company to approve and adopt
the Transactions at the Clearwire Stockholder Meeting,
               (C) the date which is 12 months after the date hereof,
               (D) the termination of the Transaction Agreement, or

5



--------------------------------------------------------------------------------



 



               (ii) at any time on written agreement of each of Sprint, the
Company and three of the four Strategic Investors.
5. Breach; Survival. No party hereto will be relieved from any liability for
intentional breach of this Agreement by reason of any termination of this
Agreement. Regardless of the foregoing, Sections 6 through 19 of this Agreement
will survive the termination of this Agreement.
6. Appraisal Rights. To the extent permitted by applicable law, each Stockholder
waives any rights of appraisal or rights to dissent with respect to the Merger
or any of the transactions contemplated by the Transaction Agreement that such
Stockholder may have under applicable law.
7. Publication. Each Stockholder authorizes the Company to publish and disclose
in the Proxy Statement or the Registration Statement (including any and all
documents and schedules filed with the SEC relating to the Proxy Statement or
the Registration Statement) its identity and ownership of shares of Clearwire
Capital Stock and the nature of its commitments, arrangements and understandings
made pursuant to this Agreement.
8. Controlling Law; Amendment. This Agreement will be governed by and construed
and enforced in accordance with the internal Laws of the State of Delaware
without reference to its choice of law rules. This Agreement may not be amended,
modified or supplemented except by written agreement of each of the parties.
9. Jurisdiction. Any Proceeding seeking to enforce any provision of, or based on
any matter arising out of or in connection with, this Agreement may only be
brought in the courts of the State of Delaware or the federal courts located in
the State of Delaware, and each of the parties consents to the jurisdiction of
the courts (and of the appropriate appellate courts therefrom) in any Proceeding
and irrevocably waives, to the fullest extent permitted by Law, any objection
that it may now or hereafter have to the laying of the venue of any Proceeding
in any court or that any Proceeding that is brought in any court has been
brought in an inconvenient forum. Without limiting the foregoing, each party
agrees that service of process on the party as provided in Section 14 will be
deemed effective service of process on the party.
10. Specific Performance and other Remedies. Each Stockholder acknowledges that
the rights of the other parties under this Agreement (including third party
beneficiaries hereof) are special, unique and of extraordinary character and
that, if such Stockholder violates or fails or refuses to perform any covenant
or agreement made by it in this Agreement, the other parties (including third
party beneficiaries hereof) may be without an adequate remedy at law. If a
Stockholder violates or fails or refuses to perform any covenant or agreement
made by it in this Agreement, any other party may, subject to the terms of this
Agreement and in addition to any remedy at law for damages or other relief,
institute and prosecute an Action in any court of competent jurisdiction to
enforce specific performance of the covenant or agreement or seek any other
equitable relief.
11. Waiver. Any agreement on the part of a party to any extension or waiver of
any provision of this Agreement will be valid only if set forth in an instrument
in writing signed on

6



--------------------------------------------------------------------------------



 



behalf of the party (and, if the Company is the relevant party, also signed by
three of the four Strategic Investors). A waiver by a party of the performance
of any covenant, agreement, obligation, condition, representation or warranty
will not be construed as a waiver of any other covenant, agreement, obligation,
condition, representation or warranty. A waiver by any party of the performance
of any act will not constitute a waiver of the performance of any other act or
an identical act required to be performed at a later time.
12. Assignment; Successors in Interest. No assignment or transfer by any party
of that party’s rights and obligations under this Agreement will be made except
with the prior written consent of each of the other parties. This Agreement will
be binding on and will inure to the benefit of the parties and their successors
and permitted assigns, and any reference to a party will also be a reference to
the successors or permitted assigns of that party.
13. Enforcement of Certain Rights. Nothing expressed or implied in this
Agreement is intended, or will be construed, to confer on or give any Person
other than the parties, and their successors or permitted assigns, any right,
remedy, obligation or liability under or by reason of this Agreement, or result
in the Person’s being deemed a third party beneficiary of this Agreement, except
that each Strategic Investor shall be deemed a third party beneficiary of this
Agreement.
14. Notices. All notices, communications and deliveries under this Agreement
will be made in writing signed by or on behalf of the party making the notice,
communication or delivery, will specify the Section under this Agreement under
which it is given or being made, and will be delivered by established overnight
courier (with evidence of delivery and postage and other fees prepaid) as
follows:

     
To
  Sprint: Sprint Nextel Corporation
 
  2001 Edmund Halley Drive
 
  Reston, Virginia 20191
 
  Attention: President of Strategic Planning and Corporate Initiatives
 
  Facsimile No.: (703) 433-4034
 
   
 
  with copies to:
 
   
 
  Sprint Nextel Corporation
 
  6200 Sprint Parkway
 
  Overland Park, Kansas 66251
 
  Attention: Vice President — Law, Corporate Transactions and
 
  Business Law
 
  Facsimile No.: (913) 523-9803
 
   
 
  King & Spalding
 
  1180 Peachtree Street, N.E.
 
  Atlanta, Georgia 30309
 
  Attention: Michael J. Egan
 
  Facsimile No.: (404) 572-5100

7



--------------------------------------------------------------------------------



 



      To Company:   Clearwire Corporation
 
  4400 Carillon Point
 
  Kirkland, Washington 98033
 
  Attention: Chief Executive Officer
 
  Facsimile No.: (425) 828-8061
 
   
 
  with copies to:
 
   
 
  Clearwire Corporation
 
  4400 Carillon Point
 
  Kirkland, Washington 98033
 
  Attention: Legal Department
 
  Facsimile No.: (425) 216-7776
 
   
 
  Davis Wright Tremaine LLP
 
  1201 Third Avenue, Suite 2200
 
  Seattle, Washington 98101
 
  Attention: Sarah English Tune
 
  Facsimile No.: (206) 757-7161
 
   
 
  Kirkland & Ellis LLP
 
  Citigroup Center
 
  153 East 53rd Street
 
  New York, New York 10022
 
  Attention: Joshua N. Korff
 
  Facsimile No.: (212) 446-6460
 
    To Comcast Corporation:   Comcast Corporation
 
  One Comcast Center
 
  1701 John F. Kennedy Boulevard
 
  Philadelphia, Pennsylvania 19103
 
  Attention: Chief Financial Officer
 
  Facsimile No.: (215) 286-1240
 
   
 
  with copies to:
 
   
 
  Comcast Corporation
 
  One Comcast Center
 
  1701 John F. Kennedy Boulevard
 
  Philadelphia, Pennsylvania 19103
 
  Attention: General Counsel
 
  Facsimile No.: (215) 286-7794
 
   
 
  Davis Polk & Wardwell
 
  450 Lexington Avenue
 
  New York, New York 10017

8



--------------------------------------------------------------------------------



 



     
 
  Attention: David L. Caplan
 
  Facsimile No.: (212) 450-3800
To Time Warner
   
Cable Inc.:
  Time Warner Cable Inc.
 
  One Time Warner Center
 
  North Tower
 
  New York, New York 10019
 
  Attention: General Counsel
 
  Facsimile No.: (212) 364-8254
 
   
 
  with a copy to:
 
   
 
  Paul, Weiss, Rifkind, Wharton & Garrison LLP
 
  1285 Avenue of the Americas
 
  New York, New York 10019-6064
 
  Attention: Matthew W. AbbottRobert B. Schumer
 
  Facsimile No.: (212) 757-3990
To Bright House
   
Networks, LLC:
  c/o Advance/Newhouse Partnership
 
  5000 Campuswood Drive
 
  East Syracuse, NY 13057
 
  Attention: Mr. Leo Cloutier
 
  Facsimile: (315) 438-4643
 
   
 
  with a copy to:
 
   
 
  Sabin, Bermant & Gould LLP
 
  Four Times Square
 
  New York, NY 10036
 
  Attention: Arthur J. Steinhauer, Esq.
 
  Facsimile: (212) 381-7218
 
   
To Google Inc.:
  Google Inc.
 
  1600 Amphitheatre Parkway
 
  Mountain View, California 94043
 
  Attn: General Counsel
 
  Facsimile No.: (650) 887-2421
 
   
 
  with a copy to:
 
   
 
  Wilson Sonsini Goodrich & Rosati, P.C.
 
  650 Page Mill Road
 
  Palo Alto, California 94304
 
  Attn: David Segre, Esq.

9



--------------------------------------------------------------------------------



 



     
 
  Facsimile No.: (650) 493-6811
 
   
To Stockholder:
  Intel Corporation
 
  2200 Mission College Blvd., MS RN6-65
 
  Santa Clara, California 95054-1549
 
  Attention: President, Intel Capital
 
  Facsimile No.: (408) 765-8871
 
   
 
  Intel Corporation
 
  2200 Mission College Blvd., MS RN6-59
 
  Santa Clara, California 95054-1549
 
  Attention: Intel Capital Portfolio Manager
 
  Facsimile No.: (408) 765-6038
 
   
 
  Intel Corporation
 
  2200 Mission College Blvd., MS RN4-151
 
  Santa Clara, California 95054-1549
 
  Attention: Intel Capital Group General Counsel
 
  Facsimile No.: (408) 653-9098
 
   
 
  Intel Corporation
 
  2200 Mission College Blvd., MS RN5-125
 
  Santa Clara, California 95054-1549
 
  Attention: Director, U.S. Tax and Trade
 
  Facsimile No.: (408) 765-1733
 
   
 
  with copies to:
 
   
 
  Gibson, Dunn & Crutcher LLP
 
  1881 Page Mill Road
 
  Palo Alto, California 94304
 
  Attention: Gregory T. Davidson
 
  Facsimile No.: (650) 849-5050
 
   
 
  Gibson, Dunn & Crutcher LLP
 
  333 South Grand Avenue
 
  Los Angeles, California 90071-3197
 
  Attention: Paul S. Issler
 
  Facsimile No.: (213) 229-6763

or to the other representative or at the other address of a party as the party
may furnish to the other parties in writing. Any notice, communication or
delivery will be deemed given or made on the first Business Day after delivery
to an overnight courier customer service representative.

10



--------------------------------------------------------------------------------



 



15. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction will, as to the jurisdiction, be ineffective
to the extent of the prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, and any prohibition or unenforceability
in one jurisdiction will not invalidate or render unenforceable the provision in
any other jurisdiction. If permitted by Law, each party waives any provision of
Law that renders any provision prohibited or unenforceable in any respect.
16. Integration. This Agreement (together with the Transaction Agreement to the
extent referenced in this Agreement) supersedes all negotiations, agreements and
understandings among the parties with respect to the subject matter of this
Agreement and constitutes the entire agreement among the parties.
17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and it will not be necessary in making
proof of this Agreement or the terms of this Agreement to produce or account for
more than one counterparts.
18. Waiver of Jury Trial. Each of the parties irrevocably waives any and all
right to trial by jury in any legal proceeding arising out of or related to this
Agreement.
19. Interpretation. Unless the context of this Agreement otherwise clearly
requires,
     (a) references to the plural include the singular, and references to the
singular include the plural, and
     (b) the words “include,” “includes” and “including” do not limit the
preceding terms or words and will be deemed to be followed by the words “without
limitation”.
     Unless otherwise set forth in this Agreement, references in this Agreement
to
     (a) any document, instrument or agreement (including this Agreement)
               (A) includes and incorporates all Schedules,
               (B) includes all documents, instruments or agreements issued or
executed in replacement of those documents, instruments or agreements, and
               (C) means the document, instrument or agreement, or replacement
or predecessor thereto, as amended, modified or supplemented from time to time
in accordance with its terms and in effect at any given time, and
All Section and Schedule references in this Agreement are to Sections and
Schedules of this Agreement, unless otherwise specified. This Agreement will not
be construed as if prepared by one of the parties, but rather according to its
fair meaning as a whole, as if all parties had prepared it.
[SIGNATURE PAGES FOLLOW]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and date first above written.

            SPRINT NEXTEL CORPORATION
      By:   /s/ Keith O. Cowan        Name:   Keith O. Cowan        Title:  
President of Strategic Planning and Corporate Initiatives     

[Signature Page to the Intel Voting Agreement]

 



--------------------------------------------------------------------------------



 



            CLEARWIRE CORPORATION
      By:   /s/ Benjamin Wolff        Name:   Benjamin G. Wolff        Title:  
Chief Executive Officer     

[Signature Page to the Intel Voting Agreement]

 



--------------------------------------------------------------------------------



 



            INTEL CORPORATION
      By:   /s/ Arvind Sodhani        Name:   Arvind Sodhani        Title:  
Executive Vice President     

            INTEL CAPITAL CORPORATION
      By:   /s/ Arvind Sodhani        Name:   Arvind Sodhani        Title:  
President     

            INTEL CAPITAL (CAYMAN) CORPORATION
      By:   /s/ Arvind Sodhani        Name:   Arvind Sodhani        Title:  
President     

[Signature Page to the Intel Voting Agreement]

 



--------------------------------------------------------------------------------



 



            COMCAST CORPORATION
      By:   /s/ Robert S. Pick        Name:   Robert S. Pick        Title:  
Senior Vice President     

[Signature Page to the Intel Voting Agreement]

 



--------------------------------------------------------------------------------



 



            TIME WARNER CABLE INC.
      By:   /s/ Robert Marcus        Name:   Robert D. Marcus        Title:  
Senior Executive Vice President and Chief Financial Officer     

[Signature Page to the Intel Voting Agreement]

 



--------------------------------------------------------------------------------



 



            BRIGHT HOUSE NETWORKS, LLC
      By:   /s/ Leo Cloutier        Name:   Leo Cloutier        Title:   Vice
President, Strategy & Partnership     

[Signature Page to the Intel Voting Agreement]

 



--------------------------------------------------------------------------------



 



            GOOGLE INC.
      By:   /s/ J. Kent Walker        Name:   J. Kent Walker        Title:  
Vice President and General Counsel     

[Signature Page to the Intel Voting Agreement]

 



--------------------------------------------------------------------------------



 



Schedule A

                      Number of shares of   Number of shares of     Class A
Common   Class B Common
Stockholder
  Stock   Stock
Intel Capital (Cayman) Corporation
    3,333,333          
 
               
Intel Capital Corporation
    23,427,601       9,905,732  

 